PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/934,661
Filing Date: 21 Jul 2020
Appellant(s): Nvidia Corporation



__________________
You Li
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 7, 13, 19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (U.S. Publication 2018/0357749).

As to claim 1, Young discloses a processor (p. 1, section 0007; p. 11, section 0107), comprising:
one or more circuits to generate one or more first images based at least in part upon one or more changes from one or more second images (fig. 5; p. 6, section 0069-p. 7, section 0077; pixels 514a-d from one image are each drawn based upon jitter changes from previously stored frame images), the one or more changes determined for one or more fixed jitter locations within one or more pixels of the one or more second images (fig. 5; p. 6, section 0069-p. 7, section 0077; the fixed jitter locations in each quadrant of the previously stored frame images determine the changes that occur in the image).

As to claim 7, see the rejection to claim 1.

As to claim 13, see the rejection to claim 1.

As to claim 19, see the rejection to claim 1. Further, Young discloses a machine-readable medium having instructions to cause processors to execute the method (p. 11, section 0113).

As to claim 25, see the rejection to claim 1. Further, Young discloses memory for storing changes (p. 11, section 0109; memory/VRAM is used to store each frame image, which would include the changes from those images).

Claims 2, 8, 14, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Fuetterling (U.S. Publication 2019/0340812).

As to claim 2, Young discloses wherein the one or more circuits are further to store color values for the one or more fixed jitter locations to a grid of cells in temporal frame buffers for the one or more pixels (fig. 5, element 510). Young does not disclose that these previous frame images are stored in textures, but Fuetterling does disclose this (p. 12, sections 0138-0139). The motivation for this is to allow sampling of the previous frame. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Young to store previous frame images in textures in order to allow sampling of the previous frame as taught by Fuetterling.

As to claim 8, see the rejection to claim 2. 

As to claim 14, see the rejection to claim 2.

As to claim 20, see the rejection to claim 2.

As to claim 26, see the rejection to claim 2.

Claims 3, 4, 9, 10, 15, 16, 21, 22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Fuetterling and further in view of Salvi (U.S. Publication 2017/0272722).

As to claim 3, Fuetterling discloses storing prior values to the textures, as noted in the rejection to claim 2. Young does not disclose, but Salvi does disclose wherein the one or more circuits are further to determine the one or more changes in part by comparing the color values for the one or more first images to prior color values stored for the one or more second images and determining whether to apply clamping to the prior color values (p. 2, sections 0022-0024; p. 8, section 0083-p. 9, section 0085; p. 9, section 0087; p. 10, section 0093; p. 11, section 0095; variance is used between the current and prior color values to determine whether to use clamping and how much clamping to apply to prior values). The motivation for this is to reduce artifacts (p. 1, section 0004). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Young and Fuetterling to determine changes by comparing color values for images to prior color values and determine whether to apply clamping to the prior color values in order to reduce artifacts as taught by Salvi.

As to claim 4, Salvi discloses wherein the one or more circuits are further to utilize motion vectors for at least a subset of the one or more pixels to determine the prior color values to compare to the color values for the one or more first images (p. 11, section 0095; motion vectors are used to determine the prior frame coordinates to use and thus, determine which color values to use). 

As to claim 9, see the rejection to claim 3.

As to claim 10, see the rejection to claim 4.

As to claim 15, see the rejection to claim 3.

As to claim 16, see the rejection to claim 4.

As to claim 21, see the rejection to claim 3.

As to claim 22, see the rejection to claim 4.

As to claim 27, see the rejection to claim 3.

As to claim 28, see the rejection to claim 4.

Claims 5, 11, 17, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Fuetterling and further in view of Leblanc (U.S. Publication 2018/0144507). 

As to claim 5, Young discloses wherein the color values to be stored are luminance values (p. 8, section 0085; values can be black or white, corresponding to 0 or 1 luminance, respectively). Young does not disclose that the values are stored to textures, but Fuetterling does disclose this as noted in the rejection to claim 2. Young does not disclose, but Leblanc does disclose wherein the color values to be stored are values determined from pixel neighborhoods centered around the one or more fixed jitter locations for the one or more pixels (fig. 4; fig. 7; fig. 9; p. 4, sections 0048-0054; p. 6, sections 0064-0070; the color values from pixels closest to the center of the jitter/sampling location neighborhood are stored and used to calculate a color value). The motivation for this is to smooth without artifacts or too large computing requirements (p. 1, sections 0004-0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Young and Fuetterling to determine color values to be stored from pixel neighborhoods centered around jitter locations in order to smooth without artifacts or too large computing requirements as taught by Leblanc.

As to claim 11, see the rejection to claim 5.

As to claim 17, see the rejection to claim 5.

As to claim 23, see the rejection to claim 5.

As to claim 29, see the rejection to claim 5.

Claims 6, 12, 18, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Xiao (U.S. Publication 2020/0043122). 

As to claim 6, Young does not disclose, but Xiao does disclose wherein the one or more circuits are further to use one or more neural networks to generate the one or more first images based at least in part upon the one or more changes (p. 14, section 0144; p. 15, section 0148; p. 18, section 0180-p. 19, section 0182; GPUs implementing a neural networks are used to produce images based on a jitter sequence). The motivation for this is to improve speed. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Young to use one or more neural networks to generate the one or more first images based at least in part upon the one or more changes in order to improve speed as taught by Xiao.

As to claim 12, see the rejection to claim 6.

As to claim 18, see the rejection to claim 6.

As to claim 24, see the rejection to claim 6.

As to claim 30, see the rejection to claim 6.

(2) Response to Argument

Appellant argues that Young does not disclose the use of fixed jitter locations.

Appellant argues that Young uses samples taken at different locations within the low-resolution pixel over a specified number of past frames to create higher resolution pixels for display. Examiner does not disagree with this interpretation of Young, but it is not seen how this is different from using “fixed jitter locations”. In fact, using samples taken at different locations within a pixel over a number of frames in a sequence is exactly how appellant’s invention is described as working: Section 0050 of appellant’s filed specification states that “jittering may be performed between frames or images in a sequence, wherein a center point of a color determination is shifted slightly to another point in this pixel… these pixel locations correspond to these fixed jitter locations”. The portions of Young cited for fixed jitter locations are in harmony with how appellant describes fixed jitter locations in appellant’s specification.
Appellant argues that Young is using a quasi-random jittered sampling pattern and cites section 0100 of the reference to show this. However, the embodiment in section 0100 of the reference is completely different than the embodiment cited by examiner. The "random" jitter embodiment of Young described at section 0100 is shown to have a random sampling pattern (see fig. 12, element 1214). Contrast this with the embodiment cited by examiner in the rejection, which shows a non-random sampling pattern, with locations fixed at the center of each pixel quadrant (see the pattern in fig. 5 of the reference, for example). Also see section 0073, which explicitly describes the sample locations for the cited embodiment being in the center of each region of the pixel. The “random" embodiment that is discussed by appellant is clearly completely different from the one cited by examiner, since the sampling pattern shown in fig. 12 has randomly placed sampling locations in the pixel quadrants (see elements 1204 and 1214) rather than the centered locations in pixel quadrants shown in actually cited fig. 5. It is noted that this “random” embodiment may also be seen as teaching "fixed jitter locations", since the locations can be set to repeat each 8 frames rather than continuously choosing new random locations (see section 0100). However, whether the locations in this uncited embodiment are "fixed" is not particularly relevant since they are in an embodiment of Young that is completely different from the embodiment cited in the rejection.
Appellant argues that Young involves a low resolution pixel 512, including "native pixels 514a, 514b, 514c, and 514d, each of which is drawn from a low resolution pixel value stored for different frames" and "jittering and sampling” and that Young uses "a pixel value for the same low-resolution pixel .... from a prior frame ... and a different jittered location." Examiner again agrees with this characterization of the Young reference, but it is not seen how using “different” jittered locations is different from using multiple fixed jitter locations in different places, as occurs in appellant’s invention. In Young, each jitter location is fixed to a center of a pixel quadrant/region (see fig. 5 and associated description at section 0073) and fixedly assigned to a particular frame. The center of the quadrant corresponding to 516a in the figure is assigned to frame N, 516b is assigned to frame N-1, 516c is assigned to frame N-2, and 516d is assigned to frame N-3. This is similar to how “fixed jitter locations” are described in appellant’s specification. Section 0049 of appellant’s specification describes fixed jitter locations defined as a “a center point of each cell in this 4x4 grid 200, where a size of this grid 200 corresponds to a size of a corresponding pixel”, and section 0050 of appellant’s specification discusses that “jittering may be performed between frames or images in a sequence, wherein a center point of a color determination is shifted slightly to another point in this pixel” (emphasis added by examiner). The described grid is also shown in fig. 2a of appellant’s drawings. The only difference between the “fixed jitter locations” in the pixel grid of appellant’s fig. 2a and the jitter locations shown in the pixel grid in fig. 5 of the reference appears to be the quantity of jitter locations shown.
	Appellant argues that Young explicitly discloses the possibility of a foveal region being moved to a different region of the display, citing section 0036 of the reference. However, section 0036 was not previously cited by examiner and is describing a different feature than the jitter locations described in other sections of Young. Examiner further notes that even if a moving foveal region could somehow be shown to conflict with the concept of “fixed jitter locations”, section 0035 of Young explicitly states that in some embodiments the foveal region is “fixed or static with respect to the display” (emphasis added by examiner).
	Appellant argues that Young, in a non-fixed vein, states that the process of drawing native pixels from temporally defined low-resolution pixel data stored in temporal buffers may utilize temporal supersampling to sample different locations of the low-resolution pixel and teaches sampling of a low-resolution pixel at a different location for each of the four frames. However, it is not seen how this temporal supersampling is “in a non-fixed vein”. As noted above, each jitter location in Young is fixed to a center of a pixel quadrant/region (see fig. 5 and associated description at section 0073) and fixedly assigned to a particular frame, and this is similar to how “fixed jitter locations” are described in appellant’s specification. As also noted above, section 0049 of appellant’s specification describes fixed jitter locations defined as a “a center point of each cell in this 4x4 grid 200, where a size of this grid 200 corresponds to a size of a corresponding pixel”, and section 0050 of appellant’s specification discusses that “jittering may be performed between frames or images in a sequence, wherein a center point of a color determination is shifted slightly to another point in this pixel”. In other words, appellant’s specification also discloses the use of varying sample locations temporally, as shifting is performed for each frame in a sequence. Appellant describes the shifting as between fixed locations in the center of pixel regions, with the shifting indicated by the arrows in appellant’s fig. 2a. This is also how the Young reference performs shifting, with sampling shifting between fixed locations in the center of pixel regions 516a, 516b, 516c, and 516d, as shown in fig. 5 and described in sections 0070-0074 of the reference. Again, it appears that the cited embodiment of Young is in harmony with how appellant describes fixed jitter locations in appellant’s specification and drawings.
Appellant further argues that instead of fixed jitter locations, Young uses temporally defined low-resolution pixel data stored in temporal buffers and randomly-selected jitter positions, only requiring a resolution grouping. It is not seen how “temporally defined low-resolution pixel data stored in temporal buffers” in any way teaches against the concept of “fixed jitter locations”. As to “randomly-selected jitter positions”, this argument is treated above with regard to appellant’s argument about the quasi-random jittered sampling pattern described at section 0100 of the Young reference. As discussed in greater detail above, the embodiment with randomly-selected jitter positions described in section 0100 of the reference is completely different than the embodiment cited by examiner.
Appellant argues that the remaining independent and dependent claims are also allowable over the cited references. As to the independent claims, appellant argues that the claims are allowable for the reasons already discussed with respect to claim 1. Since no additional arguments with respect to other independent claims have been posed by appellant, examiner notes that Young also shows the limitations in these claims, for the reasons discussed above in the Answer, as well as in the previous Final Rejection. As to the dependent claims, appellant lists claim limitations that are argued not to be taught by the cited references, but does not specifically point out why such limitations are not taught. Appellant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, and are thus unconvincing.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AARON M RICHER/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        
Conferees:
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        

                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.